Appeal from an order of the Supreme Court, Monroe County (Thomas A. Stander, J.), entered March 7, 2003. The order granted the petition to confirm an arbitration award and denied respondents’ cross motion to vacate that award.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed with costs, counsel fees are awarded on appeal, and the matter is remitted to Supreme Court, Monroe County, for further proceedings in accordance with the following memorandum: We affirm for reasons stated at Supreme Court. In addition, we grant petitioner’s request for counsel fees on this appeal, and we remit the matter to Supreme Court for a hearing to determine the amount of reasonable counsel fees to be awarded (see Taylor v *1011Taylor, 289 AD2d 938 [2001]). Present—Pigott, Jr., P.J., Pine, Wisner, Scudder and Kehoe, JJ.